Citation Nr: 0708316	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left shoulder injury (minor) from June 25, 
2003 through June 4, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder injury (minor) from June 5, 
2006.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from June 1978 through June 
1981, and served with the United States Army Reserves from 
June 1981 through June 2000.

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in which the RO granted service 
connection for residuals of a left shoulder injury and 
assigned a 10 percent evaluation effective June 25, 2003.  In 
May 2006, the Board remanded this case.  In an August 2006 
rating decision, a 20 percent rating was assigned effective 
June 5, 2006.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet .App. 35, 
38 (1993).


FINDINGS OF FACT

1.  For the period from June 25, 2003 through November 4, 
2004, the veteran's residuals of a left shoulder injury 
(minor) resulted in some limitation of motion, however, even 
considering pain, motion was not limited to shoulder level 
nor did the veteran have dislocation of the humerus, 
clavicle, or scapula.  

2.  For the period from November 5, 2004 to June 4, 2006, the 
veteran's residuals of a left shoulder injury (minor) 
resulted in limitation of motion to shoulder level, but not 
further even considering pain, and the veteran has 
subluxation of the humeral head, but did not have fibrous 
union of the humerus.  

3.  For the period from June 5, 2006, the veteran's residuals 
of a left shoulder injury (minor) resulted in limitation of 
motion to shoulder level, but not further even considering 
pain, and the veteran has subluxation of the humeral head, 
but did not have fibrous union of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left shoulder injury (minor) from June 25, 
2003 through November 4, 2004, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.59, 
4.71a, Part 4, Diagnostic Code 5203 (2006).

2.  The criteria for a rating of 20 percent for residuals of 
a left shoulder injury (minor) from November 5, 2004 to June 
4, 2006, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Codes 
5201, 5202 (2006).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a left shoulder injury (minor) from June 5, 
2006, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Codes 
5201, 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

VCAA letters dated in July and August 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The VCAA letters did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for a left shoulder disability be granted.  In a 
February 2004 rating decision, the RO granted service 
connection for residuals of a left shoulder injury (minor) 
and the issue on appeal concerns the claim of entitlement to 
a higher evaluation for this now service-connected 
disability.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for residuals of a left shoulder injury 
(minor) in a February 2004 rating decision and assigned an 
initial 10 percent disability rating effective June 25, 2003 
(date of claim).  Therefore, the VCAA letter served their 
purposes in that section 5103(a) notice was provided to the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, May and August 2006 letters specifically 
conforming to directives of Dingess/Hartman were sent to the 
claimant.  

In the claimant's July 2004 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB.  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued an October 2004 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected left shoulder 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent June 2005 VA examination 
report is thorough.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, the RO has assigned staged 
ratings:  10 percent for residuals of a left shoulder injury 
(minor) from June 25, 2003 through June 4, 2006, and 20 
percent for residuals of a left shoulder injury (minor) from 
June 5, 2006.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

July 2003 private medical records revealed that the veteran 
had impingement of the left shoulder, secondary to an old 
rotator cuff injury.  The veteran reported that he had left 
shoulder pain. X-rays showed marked osteoarthritic spurring 
which might be related to prior traumatic derangement.  There 
was no fracture or dislocation.  

In January 2004, the veteran was afforded a VA examination.  
Physical examination revealed that forward elevation of the 
left shoulder was normal, abduction was to 160 degrees, 
internal rotation was to 90 degrees, and external rotation 
was to 70 degrees.  The examiner stated that the veteran had 
pain on all these motions.  The examiner did not reference 
specific points as to when pain began or ended.  The examiner 
reported that the veteran did not experience additional 
limitation of function as a result of fatigue, weakness or 
lack of endurance, however, the examiner did not opine as to 
whether the veteran experienced additional limited function 
as a result of pain.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  There was no ankylosis.  
There was no inflammatory arthritis.  X-rays revealed 
degenerative changes of the left shoulder and a bony spur of 
the inferior medial aspect of the head of the humerus.  

In June 2005, the veteran was afforded another VA 
examination.  Physical examination revealed asymmetry of the 
shoulders with the left shoulder being foreshortened, 
adducted, and depressed compared to the right shoulder.  The 
veteran was able to forward flex to 115 degrees, abduct to 80 
degrees, externally rotate to 15 degrees with the elbow at 
the side, externally rotate with the shoulder abducted to 55 
degrees, and internally rotate to 70 degrees.  The strength 
was 4+/5.  There was crepitus with movement.  X-rays revealed 
a large inferior spur hanging off the humeral head with 
humeral head inferiorly subluxed compared to position of the 
glenoid consistent with moderately advanced glenohumeral 
osteoarthritis and evidence of shoulder instability.  The 
diagnosis was moderately advanced glenohumeral 
osteoarthritis.  It was noted that the veteran was moderately 
affected by pain, had pain at rest, and had functional loss 
as a result of pain on motion.  It was noted that if the 
veteran were not so young, shoulder replacement would be 
suggested due to the severity of the arthritis and it was 
highly likely that the veteran would need shoulder 
replacement in the future.  The examiner opined that the 
degenerative changes in the left shoulder were more likely 
than not related to service.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm midway between the side and shoulder level 
warrants a 20 percent rating.  When motion is limited to 25 
degrees from the side, a 30 percent rating is warranted for 
the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion, with moderate deformity, a 20 percent rating is 
warranted when there is marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of (flail shoulder) for the minor 
arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of (flail shoulder) the humerus.  Thus, his shoulder 
disability will not be rated on any of those bases.

The veteran was granted a 10 percent rating under Diagnostic 
Code 5203 based on painful motion, effective June 25, 2003.  
Thereafter, effective June 5, 2006, a 20 percent rating was 
granted under Diagnostic Code 5201.  The RO indicated that 
this diagnostic code was more appropriate for the veteran's 
symptoms of limitation of motion.  

The Board notes that the initial VA examination showed that 
the veteran demonstrated some limitation of motion, however, 
it was not compensable based on the diagnostic criteria.  
Further, the veteran did not have any dislocation of the 
humerus, clavicle or scapula.  Dislocation was specifically 
noted to not be present on VA x-ray.  Likewise, the private 
x-ray was negative for subluxation.  

As noted by the Board in the prior remand, the examiner 
reported that the veteran did not experience additional 
limitation of function as a result of fatigue, weakness or 
lack of endurance, however, the examiner did not opine as to 
whether the veteran experienced additional limited function 
as a result of pain.  Pain was noted on all movements.  The 
Board finds that even taking DeLuca directives into 
consideration including pain, the fact remains that the 
veteran was able to move his arm past the midway point 
between side and shoulder level.  In fact, he could move it 
above shoulder level.  Accordingly, a higher rating is not 
warranted for left shoulder impairment based on dislocation, 
as the humerus, clavicle, and scapula were not dislocated.  A 
higher rating is not warranted based on limitation of motion 
as the veteran's left arm/shoulder movement, even considering 
pain, exceeded the levels indicative of a higher level of 
impairment.  

Thus, an initial rating in excess of 10 percent for residuals 
of a left shoulder injury (minor) from June 25, 2003 through 
June 4, 2006 is not in order.  

The Board finds that staged ratings are warranted in this 
case.  In his July 2004 notice of disagreement, the veteran 
described loose movement, weakness, and lack of endurance as 
well as being able to hear the bones cracking.  

On November 5, 2004, the veteran's VA Form 9 was received.  
The veteran stated that he could not move his arm above 
shoulder level due to excruciating pain.  He also described 
having instability as well as the prior symptoms previously 
articulated.  

The June 2005 VA examination confirmed a higher level of 
impairment in the veteran's left shoulder disability.  The 
veteran could only move his arm on abduction to 80 degrees.  
This is half of the movement on the prior examination.  It 
confirmed the veteran's statement of his VA Form 9 that his 
movement did not exceed shoulder level due to pain.  In 
addition, there was crepitus with movement as well as 
instability, as indicated by the veteran in his VA Form 9.  
X-rays revealed subluxation of the humeral head.  The VA 
examiner indicated that the veteran's left shoulder was 
moderately affected due to pain and that a shoulder 
replacement might be necessary in the future.  

The Board finds that under either Diagnostic Code 5201 or 
5202, a 20 percent rating is warranted.  A higher rating is 
not warranted since motion was not limited to 25 degrees from 
his side.  The veteran stated that movement was limited to 
approximately shoulder level due to pain, as confirmed by 
objective testing on VA examination.  However, it was not 
further limited.  Moreover, the veteran does not have fibrous 
union of the humerus.  Thus, even considering DeLuca, the 
criteria for the higher ratings under either code is not met.  

However, the Board does not find that the veteran's left 
shoulder disability increased in severity on the day of the 
VA examination.  On the VA Form 9, as noted, the veteran 
accurately described his left shoulder limitations in terms 
applicable to the Rating Schedule.  These described 
limitations were subsequently shown on the objective testing.  
The veteran is therefore credible in his statements and the 
Board finds that as of that date it is factually 
ascertainable that an increase in left shoulder disability 
was demonstrated.  As such, the Board finds that the staged 
rating of 20 percent was met as of the date of the veteran's 
description of the veteran's left shoulder symptomatology on 
his VA Form 9, which was November 5, 2004.  As of that date 
and thereafter, a higher rating in excess of 20 percent is 
not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the period of June 25, 2003 through 
November 4, 2004.  From the period of November 5, 2004 to 
June 4, 2006, the evidence supports a 20 percent rating.  For 
the period beginning November 5, 2004, the preponderance of 
the evidence is against a rating in excess of 20 percent.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left shoulder injury (minor) from June 25, 
2003 through November 4, 2004, is denied.  

Entitlement to a 20 percent rating for residuals of a left 
shoulder injury (minor) from November 5, 2004 to June 4, 
2006, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals 
of a left shoulder injury (minor) from June 5, 2006, is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


